Case: 1:18-cv-02859-JG Doc #: 54 Filed: 11/20/20 1 of 2. PageID #: 379



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
M. AMMAR ALKATIB,                                                :
                                                                 :            Case No. 1:18-cv-2859
           Plaintiff,                                            :
                                                                 :
vs.                                                              :            OPINION & ORDER
                                                                 :            [Resolving Doc. 46]
PROGRESSIVE PARALEGAL                                            :
SERVICES, LLC, et al.,                                           :
                                                                 :
           Defendants.                                           :
------------------------------------------------------------------
JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            In this employment dispute, the Court enforced a $200,388.76 damages and attorney

fees arbitration award for Plaintiff. 1                 The Court then entered a judgment lien against

Defendants and denied Defendants’ motion to stay the judgment. 2

            Defendants now appeal and move to stay the judgment under Federal Rule of Civil

Procedure 62(b). 3 Plaintiff does not object to the requested stay if an appropriate supersedeas

bond is posted. Plaintiff asks for a $400,000 supersedeas bond, twice the arbitration award

judgment amount. 4 Defendants reply and request a lower bond. 5

            The Court GRANTS Defendants’ stay motion provided Defendants obtain an

appropriate $300,000 supersedeas bond. This amount balances the parties’ interests in

preserving the $200,000 judgment with mounting interest, Plaintiff’s appellate attorney fees

and administrative costs, and Defendants’ ability to proceed with their appeal. 6




1
  Doc. 34.
2
  Doc. 36; Doc. 45.
3
  Doc. 46; Doc. 47.
4
  Doc 49.
5
  Doc. 52.
6
    In re Cardizem CD Antitr. Litig., 391 F.3d 812, 818 (6th Cir. 2004) (affirming a similar supersedeas bond).
Case: 1:18-cv-02859-JG Doc #: 54 Filed: 11/20/20 2 of 2. PageID #: 380

Case Nos. 1:18-cv-2859
Gwin, J.

      IT IS SO ORDERED

Dated: November 20, 2020                      s/   James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                        -2-
